                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

RANDY J. RICHBURG, #240472,                     )
                                                )
             Plaintiff,                         )
                                                )
   v.                                           )    CIVIL ACTION NO. 2:19-cv-598-ECM
                                                )
STATE OF ALABAMA, et al.,                       )
                                                )
             Defendants.                        )

                                            ORDER

         On November 8, 2019, the Magistrate Judge entered a Recommendation (doc.

10) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, and for good cause, it is

         ORDERED as follows that:

        1.       the Recommendation of the Magistrate Judge is ADOPTED;

        2.       the Plaintiff’s § 1983 claims against the Alabama Department of

Corrections and Captain McCee are DISMISSED in accordance with the provisions of

28 U.S.C. § 1915A(b)(1) for failure to state a claim on which relief may be granted;

        3.       Defendants Alabama Department of Corrections and Captain McCee are

DISMISSED as defendants prior to service of process; and

        4.       this case is referred back to Magistrate Judge for further proceedings.

        Done this 11th day of December, 2019.

                                            /s/ Emily C. Marks
                                      EMILY C. MARKS
                                      CHIEF UNITED STATES DISTRICT JUDGE
